Per Curiam:
A careful examination of this record has failed to convict the court below of error. The evidence referred to in the first and second assignments was irrelevant, and properly rejected. Considerable stress was laid upon the admission of the letter of Charles R. Rauch, referred to in the third assignment. We regard this letter as relevant. One of the questions submitted to the jury was whether Charles R. Rauch had authority to contract for his brother James. This letter bore directly upon that question. It was not only relevant, but it was important; and we quite agree with appellant’s counsel that it was calculated to have a damaging effect upon his case.
The fourth and fifth assignments allege error in the charge of the court. The learned judge-fairly left the question of the completion of the contract to the jury. If the contract was not full and complete,—if something remained to be agreed upon, it could not be said to be a complete contract. And it was not error to say that there could have been no binding ratification of the contract by James K. Rauch, unless the latter had been fully informed of what his brother had done. Ratification presupposes knowledge of the act intended to be ratified. The criticism upon the word “ informed ” is a refinement. A man cannot have knowledge of -what some one else has done, unless he is in some way informed of it.
Judgment affirmed.